7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 31-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
The original claims were directed to a method of detecting an analyte whereas new claims 31-32 are directed to a device.   The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the device as claimed can be used in a materially different process such as a method of diagnosis or in a method of sample separation or purification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 Currently claims 1-40 are pending.  Claims 3, 6-7, 11, 13, 15-16, 19-20, 23 and 26 remain withdrawn as being directed to non-elected species. New claims 31-32 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-2, 4-5, 8-10, 12, 14, 17-18, 22, 24-25, 27-30 and 33-40 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is objected to for improper Markush language in reciting “selected from”.  The proper language should be --selected from the group consisting of-- .  Appropriate correction is required.

New Rejections
NOTE:  It is noted that the following office action has been made Non-Final because of the following new rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 the recitation “the voltage reading” there is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10, 14, 18, 36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al (US 2009/0130771) in light of Wang et al (US 2005/0100930).
           Davies et al discloses bringing a sample comprising a target analyte into contact with magnetisable particles, the particles being coated with binding molecules complementary to the target analyte, resulting in bound and unbound binder complexes. 
Davies et al discloses a magnetic reagent specific for the analyte and a second labeled reagent bound to the analyte via different epitopes, the resultant complex can be moved in a magnetic field (e.g. para 0014).  Davies et al discloses if, however, the second reagent is not bound to the first reagent via the analyte, the second reagent will not move in a magnetic field.  Thus, it is possible to separate the fraction of second reagent bound to the first reagent via the analyte from the unbound fraction of second reagent.  In this way it is possible to present an amount of the detectable component to the detection zone that is proportional to the concentration of analyte in the test sample.
Davies et al discloses changing the magnetic field sufficient to release at least a portion of the magnetisable particles, comprising both bound and unbound binder complexes, from their proximity to the magnetic field sensor, and measuring changes in a magnetic signal detected from the net movement, being either translational or rotational movement, of the magnetisable particles relative to the magnetic field sensor.
Davies et al discloses that the method can include measuring a detectable change at the detection zone (e.g. para 0015).  Davies et al discloses that the method is performed with a device comprising a sample chamber (sample reservoir/well), magnets and a magnetic field sensor (e.g. para 0006, 0048, 0055, 0062).  The method can include introducing the assay device to an assay device reader, wherein the assay device reader includes a magnetic field source configured to apply a magnetic field proximate to the sample chamber  (e.g. para 0015).  The assay device reader can be configured to measure the detectable change at the detection zone (e.g. para 0015).  Davies et al  discloses that the magnetic field can be applied and removed a number of times, and a series of magnetized and non -magnetized working electrode currents can be measured (e.g. para 0047). The data collected allow the concentration of analyte in the sample to be measured. Davies also discloses that two working electrodes can be used, one with a magnet and one without, each on opposite internal faces of volume 70. In this case, one electrode is magnetized while the other is not, and both electrodes are activated simultaneously (e.g. para 0048). The currents at the two working electrodes are then compared (e.g. para 0048).   Davies et al discloses that the magnetic field can be selected to move the magnetic particle to the detection zone (e.g. para 0011).  The assay device reader can be configured to measure a detectable change at the detection zone.  The assay device reader can measure the detectable change at the detection zone while the magnetic field source is applying the magnetic field proximate to the sample chamber.  The assay device reader can measure the detectable change at the detection zone while the magnetic field source is substantially not applying the magnetic field proximate to the sample chamber (e.g. para 0011).  
          With respect to claims 9 and 10 as currently recited.  Davies et al specifically teaches that the magnetic particles can be particles such as those disclosed in US 2005/0100930) (e.g. para 0029 of Davies).  As shown by Wang et al (US 2005/0100930) the particles can be ferromagnetic or paramagnetic and have a size of 5 nm to 250 nm).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Fritchie (US 9,039,992) or Craig et al (US 8,153,442).
See above for the teachings of Davies et al.
Davies et al differs from the instant invention in failing to teach measuring the magnetic field of the magnetizable particles absent the analyte as a reference calibration.
Fritchie teaches that it is known and conventional in the art to incorporate calibrators into immunoassay methods and to have calibrators that consist of a negative sample with no analyte included and that comparison of the assay response of a real sample to the assay responses produced by calibrators make it possible to interpret a signal strength in terms of the presence or concentration of analyte in a sample (e.g. col 2, lines 28-60).
Craig et al teaches that it is known and conventional in the art to employ calibrators into an assay and that the calibrator can be a calibrator that contains no analyte (e.g. col 3, lines 4-25).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of a calibrator that contains no analyte into the method of Davies et al because Fritchie teaches that it is known and conventional in the art to incorporate calibrators into immunoassay methods and to have calibrators that consist of a negative sample with no analyte included and that comparison of the assay response of a real sample to the assay responses produced by calibrators make it possible to interpret a signal strength in terms of the presence or concentration of analyte in a sample.  Thus one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a calibrator that contains no analyte into the method of Davies et al.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of a calibrator that contains no analyte into the method of Davies et al because teaches that it is known and conventional in the art to employ calibrators into an assay and that the calibrator can be a calibrator that contains no analyte. Thus one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of a calibrator that contains no analyte into the method of Davies et al.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Baudenbacher et al (US 2007/0197900).
See above for the teachings of Davies et al.
Davies et al differs from the instant invention in failing to teach the magnetizable particles and analyte are brought within 1um to 5,000 um from the sensing element of the magnetic field sensor.
Baudenbacher et al teaches that it is known and conventional in the art that the sensor to particle distance in assays can be 100 um (e.g. para 0061).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a distance such as taught by Baudenbacher et al into the method of Davies et al for detection because Baudenbacher et al teaches that such a distance is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a distance such as taught by Baudenbacher et al into the method of Davies et al.  Further, the optimum distance of the magnetizable particles and analyte and the sensing element can be determined by routine experimentation and would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
With respect to claim 17 as currently recited.  The combination of Davies et al and Baudenbacher et al teach the same magnetizable particles, magnetic sensor and distance as currently recited and therefore it is deemed that maximum effect on the magnetizable particles is achieved with minimal effect on the magnetic field sensor.

Claims 21-22, 24, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Wang et al (US 2017/0261509).
See above for the teachings of Davies et al.
Davies et al differs from the instant invention in failing to specifically state that the data is continuously acquired.
Wang et al teaches that it is known and conventional in the art to gather data in real time and to continuously monitor a signal from a sensor (e.g. para 0049).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the continuous data acquisition with the sensor such as taught by Wang et al with the sensor of Davies et al because Davies et al specifically teaches that a series of currents can be used and data collected and that the reader can receive input data from the sensor (e.g. para’s 0047, 0062) and that the data obtained from the sample can be displayed (e.g. para’s 0062-0064).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating continuous data acquisition with the sensor of Davies et al.
           With respect to claim 24 as currently recited.  The combination of Davies et al and Wang et al teach the same magnetizable particles, binding molecules, magnetic field and magnetic field sensor as currently claimed therefore it is deemed that that the data would be acquired over a period of about 1 second to about 60 seconds.
           With respect to claim 30 as currently recited.  The combination of Davies et al and Wang et al teach the same magnetizable particles, binding molecules, magnetic field and magnetic field sensor as currently claimed therefore it is deemed that that the modified method of Davies et al would generate sufficient magnetic signal within 15 seconds to detect and/or measure an amount of target analyte in the sample and would have a limit of detection as currently recited.
            With respect to claim 34 as currently recited.  The combination of Davies et al and Wang et al teach the same magnetizable particles, binding molecules, magnetic field and magnetic field sensor as currently claimed therefore it is deemed that that the method would have a limit of detection and that the change in the magnetic field strength would be greater than the limit of detecton.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Fukumoto et al (US 2005/0106758).
See above for the teachings of Davies et al.
           Davies et al differs from the instant invention in failing to teach the use of a signal amplifier.
           Fukumoto et al teaches that it is known and conventional in the art to include a signal amplifier to boost signal output (e.g. para 0022, page 14, clms 1-5).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a signal amplifier such as taught by Fukumoto et al into the method of Davies et al because Fukumoto et al teaches that it is know and conventional in the art to boost a signal.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a signal amplifier such as taught by Fukumoto et al into the method of Davies et al.

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Hiral et al (US 2007/0224705).
See above for the teachings of Davies et al.
           Davies et al differs from the instant invention in failing to teach boosting the voltage from the magnetic field sensor.
           Hiral et al teaches that it is known and conventional in the art to amplify the voltage of a magnetic sensor during detection and also use a buffer amplifier and to apply an appropriate intensity of a bias magnetic field so that the relation between eh magnetic flux density and resistance changes falls within a linear range (e.g. para 0030).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an amplifier for the voltage of a magnetic sensor during detection and also use a buffer amplifier and to apply an appropriate intensity of a bias magnetic field so that the relation between eh magnetic flux density and resistance changes falls within a linear range because Hiral et al shows that it is known and conventional.  Thus one of ordinary skill in the art would have a reasonable expectation of success incorporating an amplifier and detection steps such as taught by Hrial et al into the method of Davies et al.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Hiral et al as applied to claims 1-2, 5, 8-10, 14, 18, 25, 27, 36 and 40   above, and further in view of Feldman et al (US 2007/0038121).
See above for the teachings of Davies et al and Hiral et al.
Davies et al and Hiral et al differ from the instant invention in failing to teach conversion of the signal and the use of a computer.
Feldman et al teaches that it is known and conventional in the art to convert a signal with the use of an analog to digital converter into digitized form and entered into a computer to store or analyze (e.g. para’s 0113-0120, 0129).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of an analog to digital converter and a computer such as taught by Feldman et al into the modified method of Davies et al because Feldman et al teaches that it is known and conventional in the art to convert a signal with the use of an analog to digital converter into digitized form and entered into a computer to store or analyze.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating  the use of an analog to digital converter and a computer such as taught by Feldman et al into the modified method of Davies et al.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Ran et al (US 8,927,294).
See above for the teachings of Davies et al.
Davies et al differs from the instant invention in failing to specifically teach the quantification is based on the average amount of analyte binding to the particles.
Ran et al teaches that it is known and conventional in the art to establish a calibration curve by testing different concentrations of analyte and averaging the results to reduce errors (e.g. col 10, lines 1-19).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a calibration curve such as taught by Ran et al into the method of Davies wherein the analyte values have been averaged to provide for a calibration curve which reduces errors when determining the concentration of analyte in a sample.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a calibration curve such as taught by Ran et al into the method of Davies et al.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al in view of Davies et al in view of Fritchie  or Craig et al as applied to claims  1-2, 4-5, 8-10, 14, 18, 33, 35-37 and 40 above, and further in view of Ran et al (US 8,927,294).
See above for the teachings of Davies et al., Fritchie and Craig et al.
 Davies et al., Fritchie and Craig et al differ from the instant invention in failing to specifically teach the quantification is based on the average amount of analyte binding to the particles.
Ran et al teaches that it is known and conventional in the art to establish a calibration curve by testing different concentrations of analyte and averaging the results to reduce errors (e.g. col 10, lines 1-19).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a calibration curve such as taught by Ran et al into the modified method of Davies wherein the analyte values have been averaged to provide for a calibration curve which reduces errors when determining the concentration of analyte in a sample.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a calibration curve such as taught by Ran et al into the modified method of Davies et al.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fordham (US 2021/0148903) teaches that calibration curves are standard in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641